DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021.08.19 has been entered. 

Status of the Claims
Claims 1, and 5 have been amended
Claims 4, and 11 have been canceled
Claims 10, 12, and 17 remain as previously canceled 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given during a telephonic interview with Andrew Koopman (65537) on 2021.11.12.
The application has been amended as follows: 

Regarding Claim 1: Claim 1 has been amended to read as follows:

Claim 1, Line 16, from “the first and second printed circuit board parts are embodied in such a way that they form the opening” to -- the first and second printed circuit board parts  

Regarding Claim 2: Claim 2 has been amended to read as follows:

Claim 2, Line 4, from “arranged in the region of the side face on which the electric motor” to -- arranged on the side face on which the electric motor --

Regarding Claim 7: Claim 7 has been amended to read as follows:

Claim 7, Line 2, from “contact is made with the terminals of the motor windings” to -- contact is made with 

Regarding Claim 13: Claim 13 has been amended to read as follows:

Claim 13, Line 2, from “wherein the supply of the second printed circuit board with electrical energy is embodied redundantly” to -- wherein electrical energy supply of the second printed circuit board 

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

ELECTROHYDRAULIC MOTOR VEHICLE CONTROL DEVICE COMPRISING A HYDRAULIC UNIT COMPRISING ELECTRIC COMPONENTS FOR ACTUATING AN ELECTRIC MOTOR ARRANGED ON A SECOND CIRCUIT BOARD EMBODIED REDUNDANTLY IN TWO PARTS WHEREIN THE TWO PARTS DEFINE AT LEAST A PART OF AN OPENING THROUGH WHICH A PRESSURE SOURCE EXTENDS  

Allowable Subject Matter
Claims 1 – 3, 5 – 9, 13 – 16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has been amended to incorporate portions of previously examined claims 4 and 11 while incorporating additional details regarding the structural arrangement of the first and second parts of the second circuit board. The closest known prior art device was taught by US 2009/0189439, ("Abe"), in view of US 2015/0174366, ("Taha"), and US2011/0193430, ("Takada"). Abe, or Abe in view of Taha and Takada, disclosed alone 
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                    
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746